Citation Nr: 0013814	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-37 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder secondary to the veteran's service-connected right 
knee disability.

2.  Entitlement to service connection for a right shoulder 
disorder secondary to the veteran's service-connected right 
knee disability.

3.  Entitlement to service connection for a low back disorder 
secondary to the veteran's service-connected right knee 
disability.

4.  Entitlement to an increased evaluation for residuals of a 
right knee arthrotomy, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from December 1953 to 
September 1957.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran presented testimony at a personal 
video conference hearing before the undersigned member of the 
Board in April 2000.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability has 
produced an altered gait and altered motion of the shoulders 
when he uses a walker, which in turn, produced, or 
contributed to cause, or aggravated, disorders of the 
veteran's shoulders and low back, to include arthritis.

2.  The veteran's right knee disability is manifested by 
persistent severe pain, instability of the patella, 
complaints of locking, as well as fatigue and weakness that 
have resulted in marked impairment of balance and weight 
bearing, requiring the use of a motorized wheelchair, walker 
and crutches.

3.  The veteran's right knee disability is additionally 
manifested by limitation of range of motion to 80 degrees 
flexion, with x-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The veteran's right shoulder disorder, a left shoulder 
disorder, and a low back disorder are proximately due to his 
service-connected right knee disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).

2.  The criteria for a rating of 30 percent for other 
impairment of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).

3.  The criteria for a rating of 10 percent for limitation of 
motion due to arthritis of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Codes 5003, 5010 (1999); VAPOGCPREC 23-97, 62 Fed. Reg. 63604 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary service connection for bilateral shoulder and 
low back disorders

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  Service connection may also be warranted for a 
disability which is aggravated by, proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (1999).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen  v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id. 

The Board finds that the evidence supports a finding that  
the veteran's bilateral shoulder and lumbar spine disorders 
are proximately due to or aggravated by his service-connected 
right knee disability.  Specifically, James Whatley, M.D., 
the veteran's private physician, in a December 1996 letter 
indicated that the veteran's advanced degenerative joint 
disease of the back was aggravated by the veteran's long-time 
altered gait caused by his service-connected knee disability.  
Further, in a March 1998 letter, Richard Herrick, M.D., a 
private orthopedic specialist, indicated that the veteran's 
bilateral shoulder disorder, diagnosed as calcific tendinitis 
with osteoarthritis of the acromioclavicular (AC) joints, was 
secondary to the use of a walker for his service-connected 
knee disability.  

Finally, after a VA examination conducted in July 1998, the 
veteran was diagnosed as having degenerative disc disease and 
osteoarthritis of both shoulders, chondrocalcinosis of the 
right humeral head and an old fracture of the left clavicle; 
spinal stenosis; spondylosis of the lumbosacral spine; and 
osteoarthritis of both knees.  The examining physician opined 
that the veteran's use of the walker to pivot and help aid in 
his ambulation, with increased body weight, had effected both 
knees, both shoulders, and his back and had worsened his 
arthritis.  In light of above findings, the Board concludes 
that secondary service connection for bilateral shoulder and 
low back disorders is warranted.

II.  Increased rating for service-connected right knee 
disability

The RO in April 1958 after review of the veteran's service 
medical records and contemporaneous VA examination granted 
service connection for residuals of arthrotomy, right knee, 
with assignment of a 10 percent rating under Diagnostic Code 
5259 criteria.

On VA examination conducted in May 1994, the veteran 
complained of swelling, pain, instability, and difficulty 
walking.  He was noted to ambulate with a cane.  Physical 
examination revealed effusion, moderate tenderness on 
palpation, the knee angulated inward by 12 degrees, and range 
of motion was from 0 to 90 degrees flexion.

Thereafter, the RO in August 1994, increased the veteran's 
disability rating from 10 to 20 percent under the criteria of 
Diagnostic Code 5257.  

In February 1996, the veteran submitted a claim for an 
increased evaluation for his service-connected right knee 
disability.  He alleged that he had unbearable pain and 
increased difficulty walking which was also interfering with 
his employment.  By rating action dated May 1996, the RO 
denied the veteran's claim for an increased rating; the 
veteran timely appealed this decision.

Letters from the veteran's private physician, James R. 
Whatley, M.D., dated July and September 1996, indicated that 
the veteran had severe arthritis in both knees and had 
difficulty ambulating.  He required intermittent use of 
crutches, anti-inflammatories and analgesics.  Dr. Whatley 
further stated that there had been a significant advancement 
of his arthritis, which was a progressive process, since the 
veteran's service.

Report of VA joints examination conducted in August 1996, 
indicated that the veteran wore bilateral foot drop braces.  
He walked with a severe bilateral limp, much worse on the 
right.  The right knee was in varus 15 degrees.  He could not 
stand on his heels or toes and could not squat.  Range of 
motion was from 20 degrees extension to 85 degrees, flexion.  
The relevant diagnosis was traumatic arthritis, right knee.

By rating decision dated November 1997, the RO increased the 
veteran's disability rating from 20 to 30 percent under the 
criteria of Diagnostic Code 5010-5261.  He was also awarded 
service connection for degenerative joint disease of the left 
knee secondary to his service-connected right knee 
disability.

VA and private medical records dated in 1998, indicate that 
the veteran was utilizing a walker to ambulate.  Private 
treatment records from the Herrick Orthopedic Clinic, dated 
January to March 1998, indicate treatment for several 
orthopedic conditions, however, his worst problem was the 
right knee.  Standing x-rays of the knees in March 1998, 
showed severe osteoarthritis of both knees, worse on the 
right.

Report of VA examination dated July 1998, indicated 
complaints of knee pain, stiffness, weakness, instability and 
locking, fatigability, and needing a wheelchair.  He 
described the pain as severe.  He was currently using a 
motorized wheelchair, walker and crutches.  The examiner 
noted that the veteran could not walk in the office at all, 
nor stand without support.  There was varus deformity of both 
knees.  Range of motion of the right knee was to 80 degrees 
flexion; he was unable to even extend the knee.  X-ray of the 
right knee showed chondrocalcinosis, synovial 
osteochondromatosis, degenerative bone changes of the femoral 
condyle and patella.  The relevant diagnosis was 
osteoarthritis.  

Analysis

It is evident from the record that there is impairment of the 
knee caused by both arthritic involvement and the residuals 
of the arthrotomy, to include instability of the patella.  In 
cases where there are distinct disabilities caused from 
arthritis of the knee as well as other impairment of the 
knee, separate evaluations may be assigned.  See VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997).  

Arthritis due to trauma, substantiated by x-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Code 5003.

For moderate impairment of the knee, with recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted; a 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.

The veteran's service-connected right knee disorder is 
currently assigned a 30 percent rating under Code 5210-5261, 
for traumatic arthritis of the knee.  For the reasons set 
forth below the Board finds that the veteran's right knee 
disability warrants a 30 percent rating under Code 5257 and 
an additional 10 percent rating under Code 5010.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  

The veteran's range of motion of the knee is currently shown 
to be from zero degrees extension to 80 degrees flexion.  
Thus, the veteran actually has limitation of motion that is, 
otherwise, noncompensable under the appropriate diagnostic 
codes outlined above.  38 C.F.R. § 4.71a, Plate II.  However, 
a 10 percent rating is warranted for this limitation of 
motion under Code 5210.  

In addition to the veteran's limitation of motion due to 
arthritis of the knee, the veteran also reports that he has 
pain, locking, stiffness, fatigability, weakness, and 
instability as result of results of arthrotomy.  Examinations 
have shown significant pain in the knee, a varus deformity, 
and instability of the patella.  The veteran uses a motorized 
wheelchair, walker and crutches for ambulation.  After 
consideration of the significant functional loss associated 
with these symptoms the Board finds that the veteran's right 
knee disability is productive of severe other impairment; 
therefore, a 30 percent rating under Code 5257 is 
appropriate.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  This combined 40 percent rating is the highest 
possible for the veteran's service-connected right knee 
disability under the appropriate regulations.  38 C.F.R. 
§ 4.68.



ORDER

Service connection for a right shoulder disorder as secondary 
to a service connected right knee disability is granted.

Service connection for a left shoulder disorder as secondary 
to a service connected right knee disability is granted.

Service connection for a low back disorder as secondary to a 
service connected right knee disability is granted.

A 30 percent is warranted for residuals of a right knee 
arthrotomy, with an additional 10 percent rating for 
limitation of motion with arthritis of the right knee granted 
subject to the controlling regulations governing the payment 
of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 


